Citation Nr: 0919812	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-24 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for the 
cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran had recognized guerrilla service from September 
1944 to February 1946.  The Veteran died in December 1996.  
The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 

The appellant has submitted additional evidence since the 
final RO adjudication, but has waived RO review of the new 
evidence in an April 2009 statement from her representative.  


FINDINGS OF FACT

1.  A May 2001 Board decision denied entitlement to service 
connection for the cause of the Veteran's death; the 
appellant did not appeal.  

2.  Evidence received since the May 2001 Board decision is 
new and material and the appellant's claim must be reopened.  

3.  The Veteran died in December 1996.  The death certificate 
states the cause of his death as renal failure.  

4.  At the time of the Veteran's death, service connection 
was in effect for residuals of a shrapnel wound to the back 
of his left shoulder, rated as 30 percent disabling and a 
scar to the forehead, evaluated as noncompensable.

5.  A disability originating in service or a service-
connected disability did not cause or contributed to the 
veteran's death.


CONCLUSIONS OF LAW

1.  The May 2001 Board decision that denied entitlement to 
service connection for the cause of the Veteran's death is 
final.  38 U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  New and material evidence has been received since the May 
2001 Board decision and that claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).

3.  A disability incurred in or aggravated by military 
service did not cause or contribute substantially or 
materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 
1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant filed her original claim for entitlement to 
service connection for the cause of the Veteran's death in 
January 1997.  Her claim was denied in a September 1997 RO 
decision and the appellant did not appeal.  The appellant 
attempted to reopen her claim, which was denied in an April 
1999 RO decision and a May 2001 Board decision.  The claimant 
did not appeal.  In August 2003, the appellant attempted to 
reopen her prior claim for entitlement to service connection 
for the cause of the Veteran's death.  The RO denied her 
claim in January 2004 and September 2004 rating decisions.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was 
no evidence that the Veteran's death was related to his 
active service.  Thus, for evidence in this case to be 
considered new and material, it must show that a service 
connected disability caused or substantially contributed to 
the Veteran's death.  

Some of the evidence the appellant has submitted since the 
May 2001 Board decision, such as October 1996 records from 
Central Luzon Doctors' Hospital, are duplicates of evidence 
previously submitted.  The appellant has also submitted 
multiple copies of a statement from Dr. M.Y. of Jowell 
General Hospital noting that the Veteran was treated by him 
in October 1996 for facial and bipedal edema, headache, 
uremia, and acute renal failure, as well as several 
statements from a Dr. A.L. who opines that the Veteran's 
service connected shrapnel wound to the shoulder caused his 
death.  

As this evidence is new and material, the appellant's claim 
for entitlement to service connection for the cause of the 
Veteran's death must be reopened.

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

The Veteran died on December [redacted], 1996.  A death certificate 
issued in February 1997 lists the cause of the Veteran's 
death as renal failure.  At the time of the Veteran's death, 
service connection was in effect for residuals of a shrapnel 
wound to the back of his left shoulder, rated as 30 percent 
disabling and a scar to the forehead, evaluated as 
noncompensable.

In May 1998, the RO received a note from a municipal health 
officer, Dr. A.L., stating that the Veteran's service-
connected injuries hastened his death and contributed to it.  
In July 1998, the claimant submitted another letter from the 
municipal health officer dated in October 1988.  That letter 
indicated that the veteran was suffering from blurred vision, 
essential hypertension, and pain in the left upper extremity.  
In July 1998, the claimant submitted yet another statement 
from Dr. A.L., dated that month, indicating that the 
Veteran's service-connected shrapnel wounds contributed to 
and hastened the cause of his death.  A January 2000 note 
from Dr. A.L., states that the Veteran died of kidney 
failure.  Although the handwritten note is not entirely 
legible, it appears to reflect that the Veteran's shrapnel 
wounds contributed to kidney failure.  The physician stated 
that the presence of foreign objects in his body caused or 
contributed to kidney failure.

In a April 2000 report, a VA physician stated that pursuant 
to a review of the claims file, the Veteran's left shoulder 
injury from a shrapnel wound incurred during World War II did 
not contribute to the development of renal failure.  It was 
stated that when trauma results in renal failure, the renal 
failure is always immediate.  The examiner further opined 
that the Veteran's kidney failure was secondary to either 
hypertensive nephrosclerosis or diabetic nephropathy.

This evidence was all considered by the Board in rendering 
its May 2001 decision.  Since then, the appellant has 
submitted three additional letters from Dr. A.L., in April 
2001, November 2003, and March 2004.  These letters state 
that Dr. A.L. treated the Veteran's shrapnel wounds in 
December 1996 and essentially restate Dr. A.L's prior opinion 
that the Veteran's service connected shrapnel wound to the 
left shoulder contributed to his death.  Dr. A.L. proposes 
that although the shrapnel did not cause infection at the 
time of injury, over time an infection developed, leading to 
the Veteran's renal failure.  He also speculated that because 
kidney disease may develop over many years, the Veteran could 
have suffered from kidney disease in service, although there 
is no evidence of kidney problems, hypertensive 
nephrosclerosis, or diabetic nephropathy in service.  

The appellant has also submitted October 1996 records from 
Central Luzon Doctors' Hospital, which are duplicates of 
evidence previously submitted, as well as multiple copies of 
a statement from Dr. M.Y. of Jowell General Hospital noting 
that the Veteran was treated by him in October 1996 for 
facial and bipedal edema, headache, uremia, and acute renal 
failure.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one compete medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The United 
States Court of Appeals for the Federal Circuit has held that 
there is a considerable body of law that clearly imposed a 
duty on the Board to "analyze the credibility and probative 
value of evidence sua sponte."   The Federal Circuit flatly 
rejected argument that would have emasculated the Board's 
inherent fact-finding authority.  Madden v. Brown, 125 Fed. 
3d 144, 1480-81 (Fed. Cir. 1997).  In this case, the Board 
understands that it does not have the medical expertise to 
either diagnose a condition or associate a condition to 
active service or to the veteran's death.  However, it does 
have the authority to review the medical evidence of record 
and make determinations regarding the probative value of the 
medical evidence.

The appellant has submitted multiple letters from Dr. A.L., 
which indicate that the Veteran's service-connected shrapnel 
wound injuries contributed to renal failure.  However, no 
credible explanation for that conclusion is provided.  The 
January 2000 letter indicates that the presence of foreign 
objects in the Veteran's body contributed to or caused kidney 
failure.  However, there is no explanation as to how or why 
decades-old shrapnel wounds could cause or contribute to 
kidney failure.  Additionally, Dr. A.L. speculates that the 
Veteran could have developed kidney disease in service, since 
this illness develops over many years.  However, there is no 
evidence of record of any kidney problems in service or for 
many years after service.  

Based on a review of these reports, the Board finds that they 
are entitlement to extremely limited probative value.

The June 2000 VA opinion regarding the cause of the Veteran's 
death explains that the renal failure that caused his death 
was secondary to hypertensive nephrosclerosis and/or diabetic 
nephropathy.  Moreover, the VA physician explained that when 
trauma causes renal failure, it is immediate.  The Board 
finds this medical opinion is entitled to great probative 
weight.  The VA opinion appears to be more thorough, 
plausible and cogent.  The VA opinion explains the likely 
causes of the veteran's renal failure and explains why his 
shrapnel wounds did not cause or contribute to it.  

Based on the above, the Board find that the most competent 
and probative evidence of record indicates that the Veteran's 
service connected shrapnel injuries did not contribute, 
directly or indirectly, to his death.  The death certificate 
lists only renal failure as the cause of death.  Thus, this 
evidence also supports the denial of this claim.  

Although the appellant asserts that the Veteran's death was 
the result of his service-connected disabilities or that they 
substantially contributed to his death, she is not competent 
to provide an expert opinion as to the etiology or the cause 
of his death.  She not is a medical expert and does not have 
the appropriate education, training and experience to render 
such opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  The medical evidence she has submitted in support 
of her claim is, a best, of highly low probative value. 

Additionally, in her April 2005 notice of disagreement and 
July 2005 substantive appeal, the appellant makes reference 
to VA regulations relating to presumptive service connection 
for claims based on radiation exposure.  However, the 
appellant has submitted no evidence that the Veteran was 
exposed to radiation in service or that he had one of the 
diseases specific to radiation exposed veterans listed at 
38 C.F.R. § 3.309(d).  

In sum, because his service-connected injuries did not impact 
upon the immediate cause of death, the appellant's claim with 
respect to service connection for the cause of the Veteran's 
death is denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice addressing the rating criteria and 
effective date provisions that are pertinent to the 
appellant's claim was not provided, such error was harmless 
given that the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death has been 
denied, and hence no rating or effective date will be 
assigned.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in August and September 2003 that informed 
her of what evidence was required to reopen her prior claim 
and of the claimant's and VA's respective duties for 
obtaining evidence.  The file copy of the September 2003 
letter notes that it included an enclosure describing what 
the evidence must show to substantiate the Veteran's claim.  
While a copy of this enclosure is not of record, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
"there is a presumption of regularity which holds that 
government officials are presumed to have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 
1 (1926)).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  Unless rebutted by clear evidence to the contrary, 
VA is entitled to the benefit of this presumption.  Id. Thus, 
absent evidence to the contrary, the Board will presume that 
the necessary enclosure was mailed to the Veteran, even if 
not included in the file.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence exists to reopen a prior claim for 
entitlement to service connection for the cause of the 
Veteran's death.

Entitlement to service connection for the cause of the 
Veteran's death is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


